Order dismissing complaint for insufficiency, and judgment entered thereon, reversed upon the law, with costs, and motion denied, with ten dollars costs. We think that the matters alleged in the second and third paragraphs of the complaint import an accusation of the crime of adultery which the defendant is alleged to have spoken of and concerning the plaintiff. The allegation is that defendant “ publicly stated ” this charge. Such an allegation “ imports an utterjng of the words in the presence and hearing of others.” (Duel v. Agan, 1 Code Rep. 134; Townshend Sland. & Lib. [4th ed.] § 324.) As to the matters alleged in the fourth paragraph of the complaint, we are of opinion that they do not constitute slander per se, but as the order and judgment appealed from dismissed the complaint in its entirety, we leave the parties to take such action with reference thereto as they may be advised. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.